Citation Nr: 0705782	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-05 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a low back disability.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 until 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  By decision dated in July 1995, the RO denied the 
veteran's claim for service connection for a low back 
disability.

2.  The evidence added to the record since the July 1995 RO 
denial does not bear directly and substantially upon the 
specific matter under consideration and is not of such 
significance that it must considered in order to fairly 
decide the merits of the claim for service connection for a 
low back disability.

3.  The competent evidence of record does not demonstrate 
that the veteran has a current bilateral hip disability.

4. The veteran's service-connected disabilities do not render 
him unable to obtain and retain substantially gainful 
employment consistent with his education and occupational 
experience.
CONCLUSIONS OF LAW

1.  The RO decision of July 1995 which denied service 
connection for a low back disability, is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1104 (2006).  

2.  The evidence received since the July 1995 RO decision is 
not new and material to reopen the veteran's claim for 
service connection for a low back disability.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a)(as in effect 
prior to August 29, 2001).

3.  A bilateral hip disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§3.102, 3.303, 3.310 (2006)

4.  The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

With respect to the veteran's claims for service connection 
and TDIU, VA satisfied its duty to notify by means of April 
2001, September 2003 and April 2005 letters from the agency 
of original jurisdiction (AOJ) to the appellant.  These 
letters informed the appellant of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence, as well as requested that he 
submit any additional evidence in his possession pertaining 
to the claims.  The Board observes that the aforementioned 
letters did not provide the veteran with notice of the type 
of evidence necessary to establish a disability rating or 
effective date in the event of award of any benefit sought.  
However, despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection and TDIU, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

With respect to VCAA notice requirements for new and material 
evidence claims, the Court has held that the appellant must 
be informed of what type of evidence would be considered 
"new" and "material", as well as be provided with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App 1 (2006).  
In this case, an April 2005 letter notified the veteran that 
new and material evidence could be submitted to reopen his 
claim, indicated what type of evidence would qualify as 
"new" evidence, and specifically informed him of what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini  noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letters was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claims were readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).   Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

1.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i] f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran asserts that new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a low back disability.  It is noted that the 
RO initially denied service connection for such disability in 
a February 1972 rating decision on the basis that the 
veteran's bilateral spondylosis was a constitutional or 
developmental abnormality and not a disability within the 
law.  The veteran did not appeal that determination and it 
became final.  See 38 U.S.C.A. § 7105.  In March 1985, the 
veteran again filed a claim for entitlement to service 
connection for a low back claim, which the RO, in a March 
1985 decision denied. The veteran did not appeal that 
determination and it became final.  See 38 U.S.C.A. § 7105.  
In June 1994, the veteran filed a claim for entitlement to 
service connection for degenerative disk disease of the 
lumbar spine.  However, the RO, in a July 1995 decision, 
denied the claim on the basis that there was no evidence that 
the veteran had degenerative disk disease in service or 
within a year of discharge.  The veteran did not appeal that 
determination and it became final.  See 38 U.S.C.A. § 7105.

The newly submitted evidence, which consists of private and 
VA medical records, showing that the veteran has complained 
of, and sought treatment for, a low back disability that has 
been diagnosed as degenerative joint disease, 
spondylolisthesis, and Kummel's disease.  Although this 
evidence was not of record at the time of the prior final RO 
denial in July 1995, and is considered new, it is not 
material as there is no competent evidence that relates any 
current low back disability to any incident of service.  
Accordingly, the additional evidence, when considered in 
conjunction with the record as a whole, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Thus, the Board concludes 
that evidence received subsequent to the July 1995 RO denial, 
considered in conjunction with the record as a whole, is not 
new and material and the claim for service connection for a 
low back disability is not reopened.

2.  Service connection for Bilateral Hip Disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

The veteran asserts that service connection is warranted for 
a bilateral hip disability, to include as due to a low back 
disability.  However, for the reasons set forth below, the 
Board finds that a grant of service connection is not 
warranted.

At the outset, the Board notes that a grant of service 
connection for a bilateral hip  disability as secondary to a 
low back disability is not possible here.  Indeed, service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  However, in the 
present case, service-connection is not in effect for a low 
back disability.  Therefore, the claim must fail on a 
secondary basis.

The Board will now consider whether the veteran is entitled 
to a grant of service connection for a bilateral hip 
disability on a direct incurrence basis.  In terms of an in-
service injury or disease, the veteran's service medical 
records are silent for complaints of, or treatment for, a hip 
disability.  With respect to a current disability, the record 
also fails to demonstrate that the veteran has a currently 
diagnosed hip disability.  It is acknowledged that the 
veteran has complained of experiencing hip pain or 
tenderness.  However, the record does not demonstrate that 
any physician has attributed such complaints to any formally 
diagnosed hip condition.  Therefore, as the evidence of 
record does not demonstrate that the veteran has a currently 
diagnosed hip disability, the Board concludes that an award 
of service connection is not justified.  Support for this 
conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) where the Court found that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability and 
in the absence of proof of a present disability there can be 
no valid claim.  

Thus, although the veteran asserts that he has a current 
bilateral hip disability that is related to service, the 
negative medical evidence of record is of greater probative 
value than his statements in support of his claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

3.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).  Under section 
4.16(b), when a claimant is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), VA will grant a total rating for 
compensation purposes based on unemployability when the 
evidence shows that the veteran is precluded, by reason of 
his service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with 
his education and occupational experience.  38 C.F.R. 3.340, 
3.341, 4.16 (2006).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

The veteran asserts that he is entitled to a total disability 
rating based on individual unemployability.  He is currently 
service-connected for psycho-physiological gastrointestinal 
reaction with epigastric distress, rated as 50 percent 
disabling, and hemorrhoids, rated as 10 percent disabling.  
The combined rating for these disabilities is 60 percent; see 
38 C.F.R. § 4.25.  Thus, the veteran does not meet the 
schedular requirements necessary for the assignment of a 
total rating under 38 C.F.R. § 4.16(a) (2006).

Therefore, the issue in this case then becomes whether the 
veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage".  Moore v. Derwinski, 1 Vet. App. 356 
(1991)).  In this regard, on a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, received in November 1999, the veteran 
stated that his disability affected his full-time employment 
in 1968 and that he became too disabled to work in October 
1998.  He noted occupational history as a postman, 
maintenance worker, and electrical worker.  He indicated his 
highest level of educational attainment was 2 years of 
college.  

In a January 2000 statement, the veteran reported that he had 
repeatedly tried to find some sort of gainful employment but 
had come to the conclusion that it was not possible.  
According to the veteran, he and his brother had owned his 
company, but because of his physical and mental inadequacies, 
the company operated at a loss for a year and finally had to 
shut down.  He also indicated that he had worked at a local 
nursing home and at a properties company, but that he 
resigned from such positions because of stress, frequent 
absenteeism, and his inability to perform to any limit.  The 
veteran further noted that he had also enrolled in Southern 
Oklahoma State University, but that the stress of getting 
sick during class on several occasions was more than he could 
stand.

With respect to the veteran's employment history, in February 
2004, the veteran's last employer, who reported that the 
veteran's employment ended in February 1998, indicated that 
the veteran was terminated because he was not working out.  
Another employer, which employed the veteran from Mach 1997 
to September 1997, indicated that the veteran, who worked 30 
to 35 hours per week, resigned from his position in building 
maintenance because he became unable to perform the job 
duties due to his disabilities. 

In terms of a medical determination as to the veteran's 
ability to engage in substantial gainful employment, a VA 
fee-basis examiner, in October 2001, after an examination of 
the veteran, opined that the veteran's hemorrhoids and 
epigastric distress would aggravate his ability to perform 
his usual occupation as an electrician, but that he had 
persisted in doing this occupation from 1960 to 1999.  The 
examiner also reported that the veteran's conditions 
aggravated his daily activities, but that he was still able 
to perform them.  Therefore, based on this medical evidence, 
the Board concludes that the veteran is not precluded from 
securing and maintaining substantially gainful employment 
consistent with his education and occupational experience.

Therefore, with consideration of the functional impairment 
attributable to the service-connected disabilities as 
discussed above, and in the absence of any evidence that the 
veteran's service-connected disabilities, standing alone, are 
such as to preclude his securing and maintaining 
substantially gainful employment consistent with his 
education and occupational experience, the Board concludes 
that the preponderance of the evidence is against the claim.  
Hence, a total rating based on individual unemployability is 
denied.




ORDER

New and material evidence has not been received to reopen a 
claim of service connection for a low back disability, the 
claim is not reopened, and the appeal is denied.

Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a low back disability 
is denied.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


